Citation Nr: 1030491	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 30 percent 
for pulmonary sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In March 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  The transcript is 
associated with the record.  

The Board remanded the Veteran's appeal in September 2007.  At 
that time, the Board noted the Veteran's testimony that his heart 
condition, pulmonary hypertension, and obstructive sleep apnea 
were caused or aggravated by his service-connected pulmonary 
sarcoidosis.  Claims for service connection for a heart 
condition, pulmonary hypertension, and for obstructive 
sleep apnea, each to include as secondary to or aggravated 
by the service-connected pulmonary sarcoidosis, were 
referred to the RO for appropriate action.  Those claims 
are again referred to the RO.  

The Board remanded the Veteran's appeal in April 2009; however, 
as there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA clinical records dated subsequent to a June 2005 VA 
examination show that the Veteran has been diagnosed with and 
treated for chronic obstructive pulmonary disease (COPD), 
insomnia, pulmonary hypertension, and coronary artery disease 
(CAD) in recent years.  The medical evidence included some 
question as to whether the Veteran continued to suffer from 
pulmonary hypertension.  


The Board remanded the case in September 2007 to afford the 
Veteran a new VA examination and to obtain additional medical 
evidence necessary to decide the claim.  The Veteran was afforded 
a VA examination in December 2008; however, the VA examiner did 
not provide the requested opinions.  That examination did include 
a diagnosis of pulmonary hypertension.  

The Board remanded the case again in April 2009 to afford the 
Veteran another VA examination and to obtain additional medical 
evidence necessary to decide the claim.  The Veteran was afforded 
a VA examination in December 2009; however, again, the VA 
examiner did not provide the all of the requested information.  
Specifically, the examination report does not contain 
documentation that the requested pulmonary function tests, to 
include FEV-1 and FEV-1/FVC, were performed.  As those test 
results are required to apply the rating criteria, the 
examination is inadequate.  38 C.F.R. § 4.2 (2009).  The December 
2009 VA examination provided an opinion as the Veteran's "most 
recent" PFT, however, the it appears that the examiner is 
referring the to the December 2008 VA PFT, as there is no report 
of an April 2009 PFT included in the examination report.  

Moreover, the examiner failed to indicate whether the Veteran's 
claimed pulmonary hypertension was caused or aggravated by his 
service-connected pulmonary sarcoidosis-a claim which the Board 
has referred to the RO for appropriate action.  As there has not 
been substantial compliance with the remand directives, the 
appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

On remand, the Veteran should be afforded an appropriate 
examination and the AMC/RO should ensure that all requested 
development has been undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by an appropriate specialist to determine 
the current nature and severity of his 
service-connected pulmonary sarcoidosis. The 
claims folder must be made available to, and 
reviewed by, the examiner.  All findings 
should be reported in detail.  The 
examination report should include the 
complete rationale for all opinions 
expressed.

All indicated tests should be completed, to 
include pulmonary function tests which report 
the Veteran's FEV-1 and FEV-1/FVC.  If there 
are any conflicts with respect to the FEV-1 
and FEV-1/FVC findings or if these findings 
are inconsistent with the July 2004, June 
2005 PFT, and/or December 2008 PFT results, 
the examiner should state which findings most 
accurately reflect the current level of 
disability.  The PFT should be performed post 
bronchodilator.  

The examiner also should express an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's claimed pulmonary 
hypertension was caused or aggravated by his 
service-connected pulmonary sarcoidosis.

2.  Thereafter, readjudicate the claim for a 
disability evaluation in excess of 30 percent 
for pulmonary sarcoidosis.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


